Name: Council Regulation (EC) No 2690/95 of 17 November 1995 opening a tariff quota for preserved mushrooms originating in China
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  Asia and Oceania;  EU finance;  foodstuff
 Date Published: nan

 23. 11 . 95 EN Official Journal of the European Communities No L 280/7 COUNCIL REGULATION (EC) No 2690/95 of 17 November 1995 opening a tariff quota for preserved mushrooms originating in China THE COUNCIL OF THE EUROPEAN UNION, opened for imports during the second half of 1 995 as an autonomous measure, HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota is hereby opened for the importation without payment of the specific duty, during the period 1 July 1995 to 31 December 1995, of a net drained weight of 2 200 tonnes of preserved mushrooms of the species Agaricus falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 and originating in China. 2. The common customs tariff applicable to the quota referred to in paragraph 1 shall be 12 % for products falling within CN code 0711 90 40 and 23 % for products falling within CN codes 2003 10 20 and 2003 10 30. Article 2 The detailed rules for the application of this Regulation shall be laid down by the Commission in accordance with the procedure laid down in Article 22 of Regulation (EEC) No 426/86 (3). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of the species Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 (') provided for the levying of an additional amount on imports in excess of certain quantities laid down ; whereas those arrangements applied inter alia to imports from China ; whereas Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements during the Uruguay Round of multilateral trade negotiations ^) has repealed those arrangements with effect from 1 July 1995 in anticipation of the opening by the Commission of tariff quotas for imports of the products concerned ; Whereas, pending the outcome of the negotiations opened pursuant to Article XXIV.6 of GATT 1994 with members of the World Trade Organization on the adjust ­ ment of Community concessions following the latest enlargement of the Community, a tariff quota should be This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1995. For the Council The President P. SOLBES MIRA (') OJ No L 183, 4. 7. 1981 , p. 1 . Regulation as last amended by Regulation (EEC) No 1122/92 (OJ No L 117, 1 . 5. 1992, p. 98). (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 49, 27. 2. 1986, p. 1 . Regulation as last amended by Regulation (EC) No 1490/94 (OJ No L 161 , 29. 9. 1994, p. 13).